[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                                  MAR 31, 2006
                                 No. 05-12851                   THOMAS K. KAHN
                             Non-Argument Calendar                  CLERK
                           ________________________

                       D. C. Docket No. 04-80131-CR-KLR

UNITED STATES OF AMERICA,


                                                                   Plaintiff-Appellee,

                                       versus

CARL VEREEN,

                                                               Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                 (March 31, 2006)

Before DUBINA, HULL and WILSON, Circuit Judges.

PER CURIAM:

      Carl Vereen appeals his 120-month sentence imposed after his guilty plea to

knowingly and intentionally distributing at least five grams of a controlled
substance containing “crack” cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(B). On appeal, Vereen argues that the district court violated his Fifth

and Sixth Amendment rights by imposing an enhanced mandatory minimum

sentence based on his three prior felony drug convictions. These prior convictions

were neither charged in the indictment nor found by a jury beyond a reasonable

doubt. Vereen acknowledges that Apprendi v. New Jersey, 530 U.S. 466, 489-90,

120 S. Ct. 2348, 2362, 147 L. Ed. 2d 435 (2000), and United States v. Booker, 543

U.S. 220, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005), did not overrule

Almendarez-Torres v. United States, 523 U.S. 224, 118 S. Ct. 1219, 140 L. Ed. 2d

350 (1998), and acknowledges that the mere fact “of” a prior conviction may be

used to enhance a sentence even if not charged in the indictment or found by a jury

beyond a reasonable doubt. However, Vereen argues that there is a “crucial

distinction” between the “fact of a prior conviction,” which can be constitutionally

found by a judge, and a “fact about a prior conviction,” which must be submitted to

a jury. Vereen asserts that the district court’s finding that his prior convictions

were felony drug offenses and that the convictions became final prior to June 3,

2004, were findings “about” the convictions, which are beyond the scope of

permissible judicial fact-finding. Vereen does not question the accuracy of the

district court’s characterization of the prior convictions.



                                            2
      We review de novo constitutional errors in sentencing, but will reverse only

for harmful error. United States v. Paz, 405 F.3d 946, 948 (11th Cir. 2005).

      Pursuant to 21 U.S.C. §§ 841(b)(1)(B) and 851, an individual who

committed an offense under 21 U.S.C. § 841(b)(1)(B) after a prior conviction for a

felony drug offense has become final is subject to a mandatory minimum sentence

of ten years. Without the enhancement for a prior conviction, the mandatory

minimum sentence is five years’ imprisonment. 21 U.S.C. § 841(b)(1)(B).

      We recently addressed and rejected the argument “that even if

Almendarez-Torres still permits a judge to determine ‘the existence of a prior

conviction,’ the principles of Apprendi extended through Booker forbid a judge

from determining ‘the factual nature of a prior conviction.’” United States v.

Greer, 11th Cir. 2006, ___ F.3d ___, slip op. at 16 (No. 05-11295, Feb. 24, 2006)

(citations omitted). In Greer, the district court found that the defendant’s prior

indictments and the statutes clearly established that the defendant was previously

convicted of “violent” crimes as defined by the Armed Career Criminal Act (the

“ACCA”). Id., slip op. at 11. However, the district court did not apply the

minimum required by the ACCA for defendants with prior convictions for violent

crimes because it limited the evidence of the prior crimes nature to the state statute

which prohibited both violent and non-violent behavior. Id. The district court



                                           3
refused to consider the evidence of the indictments. We held that this refusal was

error and was “not justified in view of our decisions describing the non-effect of

Apprendi and Booker on the Almendarez-Torres rule.” Id., slip op. at 16. Shepard

does not bar judges from finding facts “about” a prior conviction, but “restricts the

sources or evidence that a judge . . . can consider in making that finding.” Id., slip

op. at 16-17. Those sources are “the statutory elements, charging documents, any

plea agreement and colloquy or jury instructions, or comparable judicial record.”

Id., slip op. at 16.

       Here, the Government produced judgments of conviction with the

information filed pursuant to 21 U.S.C. § 851. These judgments state that Vereen

was convicted of three prior drug offenses in the state of Florida, namely one

conviction for the second degree felony of possession of cocaine with intent to sell,

in violation of section 893.13(1)(a)(1) of Florida Statutes, and two convictions for

the third degree felony of possession of cocaine, in violation of section

893.13(1)(a)(2) of Florida Statutes. Reading these judgments and the relevant

Florida statutes establishes that Vereen is subject to the mandatory statutory

minimum sentence of ten years because he was previously convicted of felony

drug offenses.

       Accordingly, Vereen’s sentence is affirmed.

       AFFIRMED.

                                           4